PARSONS, J.
The plaintiffs in error filed their petition in the Orphans’ Court of Wilcox county, against the defendant as administratrix of her late husband, Jonathan Mason, deceased, alleging that Mrs. Williamson was the sole heiress of the intestate, and, except the widow, the administratrix, his only distributee. The petitioners prayed a distribution of a large part of the personal estate of the intestate, alleging that there was enough besides to pay all debts of the estate. The administratrix demurred to the petition, and the court sustained the demurrer. The party demurring is to be considered as admitting by the demurrer all the facts that are well pleaded. But ibis petition does not allege that the administratrix had reported the estate solvent, and it appears that the petition was filed long before the term of eighteen months had elapsed, after the grant of the administration. This period of eighteen months is allowed by the statute to administrators, before a distributee can compel the administrator to distribute the estate, for reasons which are obvious to all. There is one case, however, in which distribution may be required before the lapse of the eighteen months, as we understand the statute — that is, the case of a report from the administrator, that the estate is solvent. This report can be properly made, only when the estate is “not involved in debt, so as to enforce a sale of any part of his, or her estate.” — Clay’s Dig. 196, § 22. This shows how we are to understand the word “solvent.” as used in the act. If distribution can be decreed in any case, before the eighteen months expire, (a question which it is not necessary to decide in this case, although that, as already said, is our present understand*89'ing of the act:) it is only whe,re the administrator reports the estate as solvent; thus admitting, at his peril, that the estate is ■:1 not involved in debt, so as to enforce a sale of any part'" "thereof. In this case, the administratrix had not reported ;the estate solvent; and the fact that she had reported'it solvent'is -not stated in the petition; therefore, the petition was demurrable, and for this reason the judgment is affirmed.